Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 1 of 25




                  EXHIBIT A
        Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 2 of 25


State              Category             Name                 Office Address
Alabama            Governor             Kay Ivey             600 Dexter Ave., Mongomery, AL 36130

                                                             State Capitol Buidling - Suite S-105
Alabama            Secretary of State   John H. Merrill      Montogomery, AL 36130
                                                             304 Russell Senate Office Building
Alabama            Senator 1            Richard Shelby       Washington DC 20510
                                                             142 Russell Senate Office Building
Alabama            Senator 2            Tommy Tuberville     Washington DC 20510
                                                             1330 Longworth House Office Building,
Alabama            Congressman 1        Jerry L. Carl        Washington, DC 20515
                                                             1504 Longworth House Office Building,
Alabama            Congressman 2        Barry Moore          Washington, DC 20515
                                                             2469 Rayburn HOB
Alabama            Congressman 3        Mike Rogers          Washington, DC 20515
                                                             266 Cannon House Office Building
Alabama            Congressman 4        Robert B. Aderholt   Washington, DC 20515
                                                             2185 Rayburn HOB
Alabama            Congressman 5        Mo Brooks            Washington, DC 20515
                                                             170 Cannon House Office Building
Alabama            Congressman 6        Gary Palmer          Washington, DC 20515
                                                             2201 Rayburn HOBWashington, DC
Alabama            Congressman 7        Terri A. Sewell      20515
                                                             Office of the Governor
                                                             P.O. Box 110001
Alaska             Governor             Mike Dunleavy        Juneau, AK 99811-0001
                   Secretary of State   None
                                                             522 Hart Senate Office Building
Alaska             Senator 1            Lisa Murkowski       Washington DC 20510
                                                             302 Hart Senate Office Building
Alaska             Senator 2            Dan Sullivan         Washington DC 20510
                                                             314 Rayburn House Office Building
Alaska             Congressman 1        Don Young            Washington, DC 20515
                                                             1700 West Washington Street
Arizona            Governor             Doug Ducey           Phoenix, Arizona 85007
                                                             1700 W. Washington St Fl7 Phoenix, AZ
Arizona            Secretary of State   Katie Hobbs          85007
                                                             516 Hart Senate Office Building
Arizona            Senator 1            Mark Kelly           Washington DC 20510
                                                             317 Hart Senate Office Building
Arizona            Senator 2            Kyrsten Sinema       Washington DC 20510
                                                             318 Cannon House Office Building
Arizona            Congressman 1        Tom O'Halleran       Washington, DC 20515
                                                             309 Cannon HOB
Arizona            Congressman 2        Ann Kirkpatrick      Washington, DC 20515
                                                             1511 Longworth HOB
Arizona            Congressman 3        Raul Grijalva        Washington, DC 20515
                                                             2057 Rayburn HOB
Arizona            Congressman 4        Paul A. Gosar        Washington, DC 20515
                                                             171 Cannon House Office Building
Arizona            Congressman 5        Andy Biggs           Washington, DC 20515
      Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 3 of 25


                                                         304 Cannon House Office Building
Arizona          Congressman 6        David Schweikert   Washington, DC 20515
                                                         1131 Longworth House Office Building
Arizona          Congressman 7        Ruben Gallego      Washington, DC 20515
                                                         1214 Longworth HOB
Arizona          Congressman 8        Debbie Lesko       Washington, DC 20515
                                                         207 Cannon HOB
Arizona          Congressman 9        Greg Stanton       Washington, DC 20515
                                                         141 Hart Senate Office Building
Arkansas         Senator 1            John Boozman       Washington DC 20510
                                                         326 Russell Senate Office Building
Arkansas         Senator 2            Tom Cotton         Washington DC 20510
                                                         2422 Rayburn HOB
Arkansas         Congressman 1        Rick Crawford      Washington, DC 20515
                                                         1533 Longworth HOB
Arkansas         Congressman 2        French Hill        Washington, DC 20515
                                                         2412 Rayburn House Office Building
Arkansas         Congressman 3        Steve Womack       Washington, DC 20515
                                                         202 Cannon House Office Building
Arkansas         Congressman 4        Bruce Westerman    Washington, DC 20515
                                                         1303 10th Street, Suite 1173
California       Governor             Gavin Newsom       Sacramento, CA 95814
California       Secretary of State   Alex Padilla       1500 11th Street Sacramento, CA 95814
                                                         331 Hart Senate Office Building
California       Senator 1            Dianne Feinstein   Washington DC 20510
                                                         112 Hart Senate Office Building
California       Senator 2            Alex Padilla       Washington DC 20510
                                                         408 Cannon House Office Building
California       Congressman 1        Doug LaMalfa       Washington, DC 20515
                                                         1527 Longworth House Office Building,
California       Congressman 2        Jared Huffman      Washington, DC 20515
                                                         2368 Rayburn House Office Building
California       Congressman 3        John Garamendi     Washington, DC 20515
                                                         2312 Rayburn House Office Building
California       Congressman 4        Tom McClintock     Washington, DC 20515
                                                         268 Cannon House Office Building
California       Congressman 5        Mike Thompson      Washington, DC 20515
                                                         2311 Rayburn House Office Building
California       Congressman 6        Doris O. Matsui    Washington, DC 20515
                                                         172 Cannon House Office Building
California       Congressman 7        Ami Bera           Washington, DC 20515
                                                         1029 Longworth House Office Building,
California       Congressman 8        Jay Obernolte      Washington, DC 20515
                                                         2265 Rayburn House Office Building
California       Congressman 9        Jerry McNerney     Washington, DC 20515
                                                         209 Cannon House Office Building
California       Congressman 10       Josh Harder        Washington, DC 20515
                                                         503 Cannon House Office Building
California       Congressman 11       Mark DeSaulnier    Washington, DC 20515
                                                         1236 Longworth House Office Building,
California       Congressman 12       Nancy Pelosi       Washington, DC 20515
      Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 4 of 25


                                                     2470 Rayburn House Office Building
California       Congressman 13   Barbara Lee        Washington, DC 20515
                                                     2465 Rayburn House Office Building
California       Congressman 14   Jackie Speier      Washington, DC 20515
                                                     174 Cannon House Office Building
California       Congressman 15   Eric Swalwell      Washington, DC 20515
                                                     2081 Rayburn House Office Building
California       Congressman 16   Jim Costa          Washington, DC 20515
                                                     306 Cannon House Office Building
California       Congressman 17   Ro Khanna          Washington, DC 20515
                                                     272 Cannon House Office Building
California       Congressman 18   Anna G. Eshoo      Washington, DC 20515
                                                     1401 Longworth House Office Building,
California       Congressman 19   Zoe Lofgren        Washington, DC 20515
                                                     406 Cannon House Office Building
California       Congressman 20   Jimmy Panetta      Washington, DC 20515
                                                     1728 Longworth House Office Building,
California       Congressman 21   David G. Valadao   Washington, DC 20515
                                                     1013 Longworth House Office Building,
California       Congressman 22   Devin Nunes        Washington, DC 20515
                                                     2468 Rayburn House Office Building
California       Congressman 23   Kevin McCarthy     Washington, DC 20515
                                                     2331 Rayburn House Office Building
California       Congressman 24   Salud Carbajal     Washington, DC 20515
                                                     1535 Longworth House Office Building,
California       Congressman 25   Mike Garcia        Washington, DC 20515
                                                     2262 Rayburn House Office Building
California       Congressman 26   Julia Brownley     Washington, DC 20515
                                                     2423 Rayburn House Office Building
California       Congressman 27   Judy Chu           Washington, DC 20515
                                                     2309 Rayburn House Office Building
California       Congressman 28   Adam Schiff        Washington, DC 20515
                                                     2438 Rayburn House Office Building
California       Congressman 29   Tony Cárdenas      Washington, DC 20515
                                                     2181 Rayburn House Office Building
California       Congressman 30   Brad Sherman       Washington, DC 20515
                                                     109 Cannon House Office Building
California       Congressman 31   Pete Aguilar       Washington, DC 20515
                                                     1610 Longworth House Office Building,
California       Congressman 32   Grace Napolitano   Washington, DC 20515
                                                     403 Cannon House Office Building
California       Congressman 33   Ted Lieu           Washington, DC 20515
                                                     1530 Longworth House Office Building,
California       Congressman 34   Jimmy Gomez        Washington, DC 20515
                                                     2227 Rayburn House Office Building
California       Congressman 35   Norma Torres       Washington, DC 20515
                                                     2342 Rayburn House Office Building
California       Congressman 36   Raul Ruiz          Washington, DC 20515
                                                     2021 Rayburn House Office Building
California       Congressman 37   Karen Bass         Washington, DC 20515
                                                     2329 Rayburn House Office Building
California       Congressman 38   Linda Sánchez      Washington, DC 20515
      Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 5 of 25


                                                              1306 Longworth House Office Building,
California       Congressman 39       Young Kim               Washington, DC 20515
                                                              2083 Rayburn House Office Building
California       Congressman 40       Lucille Roybal-Allard   Washington, DC 20515
                                                              420 Cannon House Office Building
California       Congressman 41       Mark Takano             Washington, DC 20515
                                                              2205 Rayburn House Office Building
California       Congressman 42       Ken Calvert             Washington, DC 20515
                                                              2221 Rayburn House Office Building
California       Congressman 43       Maxine Waters           Washington, DC 20515
                                                              2246 Longworth House Office Building,
California       Congressman 44       Nanette Barragán        Washington, DC 20515
                                                              1117 Longworth House Office Building,
California       Congressman 45       Katie Porter            Washington, DC 20515
                                                              2301 Rayburn House Office Building
California       Congressman 46       J. Luis Correa          Washington, DC 20515
                                                              108 Cannon House Office Building
California       Congressman 47       Alan Lowenthal          Washington, DC 20515
                                                              1113 Longworth House Office Building,
California       Congressman 48       Michelle Steel          Washington, DC 20515
                                                              1030 Longworth House Office Building,
California       Congressman 49       Mike Levin              Washington, DC 20515
                                                              2300 Rayburn House Office Building
California       Congressman 50       Darrell Issa            Washington, DC 20515
                                                              2244 Rayburn House Office Building
California       Congressman 51       Juan Vargas             Washington, DC 20515
                                                              1201 Longworth House Office Building,
California       Congressman 52       Scott Peters            Washington, DC 20515
                                                              1232 Longworth House Office Building,
California       Congressman 53       Sara Jacobs             Washington, DC 20515
                                                              State Capitol Building
                                                              200 E. Colfax Ave., Rm. 136
Colorado         Governor             Jared Polis             Denver, CO 80203
                                                              1700 Broadway suite 550 Denver, CO
Colorado         Secretary of State   Jena Griswold           80290
                                                              261 Russell Senate Office Building
Colorado         Senator 1            Michael F. Bennet       Washington DC 20510
                                                              B85 Russell Senate Office Building
Colorado         Senator 2            John W. Hickenlooper    Washington DC 20510
                                                              2111 Rayburn House Office Building
Colorado         Congressman 1        Diana DeGette           Washington, DC 20515
                                                              1419 Longworth House Office Building,
Colorado         Congressman 2        Joe Neguse              Washington, DC 20515
                                                              1609 Longworth House Office Building,
Colorado         Congressman 3        Lauren Boebert          Washington, DC 20515
                                                              2455 Rayburn House Office Building
Colorado         Congressman 4        Ken Buck                Washington, DC 20515
                                                              2371 Rayburn House Office Building
Colorado         Congressman 5        Doug Lamborn            Washington, DC 20515
                                                              1229 Longworth House Office Building,
Colorado         Congressman 6        Jason Crow              Washington, DC 20515
      Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 6 of 25


                                                             1226 Longworth House Office Building,
Colorado         Congressman 7        Ed Perlmutter          Washington, DC 20515
                                                             Office of Governor Ned Lamont
                                                             State Capitol
                                                             210 Capitol Avenue
Connecticut      Governor             Ned Lamont             Hartford, CT 06106
Connecticut      Secretary of State   Denise W. Merrill      165 Capitol Avenue Harfor, CT 06106
                                                             706 Hart Senate Office Building
Connecticut      Senator 1            Richard Blumenthal     Washington DC 20510
                                                             136 Hart Senate Office Building
Connecticut      Senator 2            Christopher Murphy     Washington DC 20510
                                                             1501 Longworth House Office Building,
Connecticut      Congressman 1        John B. Larson         Washington, DC 20515
                                                             2449 Rayburn House Office Building
Connecticut      Congressman 2        Joe Courtney           Washington, DC 20515
                                                             2413 Rayburn House Office Building
Connecticut      Congressman 3        Rosa L. DeLauro        Washington, DC 20515
                                                             2137 Rayburn House Office Building
Connecticut      Congressman 4        Jim Himes              Washington, DC 20515
                                                             1415 Longworth House Office Building,
Connecticut      Congressman 5        Jahana Hayes           Washington, DC 20515
                                                             150 Martin Luther King Jr Blvd South
Delaware         Governor             John Carney            Dover, DE 19901
Delaware         Secretary of State   Jeffrey W. Bullock     401 Federal Street Dover, DE 19901
                                                             513 Hart Senate Office Building
Delaware         Senator 1            Thomas R. Carper       Washington DC 20510
                                                             218 Russell Senate Office Building
Delaware         Senator 2            Christopher A. Coons   Washington DC 20510
                                                             1724 Longworth House Office Building,
Delaware         Congressman 1        Lisa Blunt Rochester   Washington, DC 20515
                                                             Office of Governor Ron DeSantis
                                                             State of Florida
                                                             The Capitol
                                                             400 S. Monroe St.
Florida          Governor             Ron DeSantis           Tallahassee, FL 32399-0001
                                                             Department of State
                                                             Division of Corporations
                                                             The Centre of Tallahassee
                                                             2415 N Monroe Street, Suite 810
Florida          Secretary of State   Laurel M. Lee          Tallahassee, FL 32303
                                                             284 Russell Senate Office Bldg
Florida          Senator 1            Marco Rubio            Washington, DC 20510




                                                             716 Hart Senate Office Building
Florida          Senator 2            Rick Scott             Washington DC 20510
                                                             1721 Longworth House Office Building,
Florida          Congressman 1        Matt Gaetz             Washington, DC 20515
                                                             316 Cannon House Office Building
Florida          Congressman 2        Neal Dunn              Washington, DC 20515
      Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 7 of 25


                                                         1626 Longworth House Office Building,
Florida          Congressman 3    Kat Cammack            Washington, DC 20515
                                                         1711 Longworth House Office Building,
Florida          Congressman 4    John Rutherford        Washington, DC 20515
                                                         2437 Rayburn House Office Building
Florida          Congressman 5    Al Lawson              Washington, DC 20515
                                                         213 Cannon House Office Building
Florida          Congressman 6    Michael Waltz          Washington, DC 20515
                                                         1710 Longworth House Office Building,
Florida          Congressman 7    Stephanie Murphy       Washington, DC 20515
                                                         2150 Rayburn House Office Building
Florida          Congressman 8    Bill Posey             Washington, DC 20515
                                                         2353 Rayburn House Office Building
Florida          Congressman 9    Darren Soto            Washington, DC 20515
                                                         217 Cannon House Office Building
Florida          Congressman 10   Val Demings            Washington, DC 20515
                                                         2184 Rayburn House Office Building
Florida          Congressman 11   Daniel Webster         Washington, DC 20515
                                                         2354 Rayburn House Office Building
Florida          Congressman 12   Gus M. Bilirakis       Washington, DC 20515
                                                         215 Cannon House Office Building
Florida          Congressman 13   Charlie Crist          Washington, DC 20515
                                                         2052 Rayburn House Office Building
Florida          Congressman 14   Kathy Castor           Washington, DC 20515
                                                         1517 Longworth House Office Building,
Florida          Congressman 15   C. Scott Franklin      Washington, DC 20515
                                                         2110 Rayburn House Office Building
Florida          Congressman 16   Vern Buchanan          Washington, DC 20515
                                                         2457 Rayburn House Office Building
Florida          Congressman 17   W. Gregory Steube      Washington, DC 20515
                                                         2182 Rayburn House Office Building
Florida          Congressman 18   Brian Mast             Washington, DC 20515
                                                         523 Cannon House Office Building
Florida          Congressman 19   Byron Donalds          Washington, DC 20515
                                                         2365 Rayburn House Office Building
Florida          Congressman 20   Alcee L. Hastings      Washington, DC 20515
                                                         2305 Rayburn House Office Building
Florida          Congressman 21   Lois Frankel           Washington, DC 20515
                                                         2323 Rayburn House Office Building
Florida          Congressman 22   Ted Deutch             Washington, DC 20515
                                  Debbie Wasserman       1114 Longworth House Office Building,
Florida          Congressman 23   Schultz                Washington, DC 20515
                                                         2445 Rayburn House Office Building
Florida          Congressman 24   Frederica Wilson       Washington, DC 20515
                                                         374 Cannon House Office Building
Florida          Congressman 25   Mario Diaz-Balart      Washington, DC 20515
                                                         419 Cannon House Office Building
Florida          Congressman 26   Carlos A. Gimenez      Washington, DC 20515
                                                         1616 Longworth House Office Building,
Florida          Congressman 27   Maria Elvira Salazar   Washington, DC 20515
                                                         825 B&C Hart Senate Office Building
Georgia          Senator 1        Jon Ossoff             Washington DC 20510
        Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 8 of 25



                                                                 B40D Dirksen Senate Office Building
Georgia            Senator 2            Raphael G. Warnock       Washington DC 20510
                                                                 2432 Rayburn House Office Building
Georgia            Congressman 1        Buddy Carter             Washington, DC 20515
                                                                 2407 Rayburn House Office Building
Georgia            Congressman 2        Sanford D. Bishop Jr.    Washington, DC 20515
                                                                 1032 Longworth House Office Building,
Georgia            Congressman 3        A. Drew Ferguson         Washington, DC 20515
                                        Henry C. "Hank" Jr.      2240 Rayburn House Office Building
Georgia            Congressman 4        Johnson                  Washington, DC 20515
                                                                 1406 Longworth House Office Building,
Georgia            Congressman 5        Nikema Williams          Washington, DC 20515
                                                                 1513 Longworth House Office Building,
Georgia            Congressman 6        Lucy McBath              Washington, DC 20515
                                                                 1319 Longworth House Office Building,
Georgia            Congressman 7        Carolyn Bourdeaux        Washington, DC 20515
                                                                 2417 Rayburn House Office Building
Georgia            Congressman 8        Austin Scott             Washington, DC 20515
                                                                 521 Cannon House Office Building
Georgia            Congressman 9        Andrew S. Clyde          Washington, DC 20515
                                                                 404 Cannon House Office Building
Georgia            Congressman 10       Jody Hice                Washington, DC 20515
                                                                 2133 Rayburn House Office Building
Georgia            Congressman 11       Barry Loudermilk         Washington, DC 20515
                                                                 570 Cannon House Office Building
Georgia            Congressman 12       Rick Allen               Washington, DC 20515
                                                                 468 Cannon House Office Building
Georgia            Congressman 13       David Scott              Washington, DC 20515
                                                                 1023 Longworth House Office Building,
Georgia            Congressman 14       Marjorie Taylor Greene   Washington, DC 20515
                                                                 The Honorable David Y. Ige
                                                                 Governor, State of Hawaii
                                                                 Executive Chambers
                                                                 State Capitol
Hawaii             Governor             David Y. Ige             Honolulu, Hawaii 96813
                                                                 Hawaii Secretary of State
Hawaii             Secretary of State   Josh Green               Honolulu, Hawaii 96810
                                                                 109 Hart Senate Office Building
Hawaii             Senator 1            Mazie K. Hirono          Washington DC 20510
                                                                 722 Hart Senate Office Building
Hawaii             Senator 2            Brian Schatz             Washington DC 20510
                                                                 2210 Rayburn House Office Building
Hawaii             Congressman 1        Ed Case                  Washington, DC 20515
                                                                 1205 Longworth House Office Building,
Hawaii             Congressman 2        Kaialiʻi Kahele          Washington, DC 20515
                                                                 Office of the Governor
                                                                 State Capitol
                                                                 PO Box 83720
Idaho              Governor             Brad Little              Boise, ID 83720
                                                                 450 N 4th Street
Idaho              Secretary of State   Lawerence Denney         Boise, ID 83702
        Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 9 of 25


                                                              239 Dirksen Senate Office Building
Idaho              Senator 1            Mike Crapo            Washington DC 20510

                                                              483 Russell Senate Office Building
Idaho              Senator 2            James E. Risch        Washington DC 20510
                                                              1520 Longworth House Office Building,
Idaho              Congressman 1        Russ Fulcher          Washington, DC 20515
                                                              2084 Rayburn House Office Building
Idaho              Congressman 2        Mike Simpson          Washington, DC 20515
                                                              Office of the Governor
                                                              207 State House
Illinois           Governor             JB Pritzker           Springfield, IL 62706
                                                              213 State Capitol
Illinois           Secretary of State   Jesse White           Springfield, Illionois, 62756
                                                              524 Hart Senate Office Building
Illinois           Senator 1            Tammy Duckworth       Washington DC 20510
                                                              711 Hart Senate Office Building
Illinois           Senator 2            Richard J. Durbin     Washington DC 20510
                                                              2188 Rayburn House Office Building
Illinois           Congressman 1        Bobby L. Rush         Washington, DC 20515
                                                              2416 Rayburn House Office Building
Illinois           Congressman 2        Robin Kelly           Washington, DC 20515
                                                              1022 Longworth House Office Building,
Illinois           Congressman 3        Marie Newman          Washington, DC 20515
                                                              1519 Longworth House Office Building,
Illinois           Congressman 4        Jesús "Chuy" García   Washington, DC 20515
                                                              2078 Rayburn House Office Building
Illinois           Congressman 5        Mike Quigley          Washington, DC 20515
                                                              2440 Rayburn House Office Building
Illinois           Congressman 6        Sean Casten           Washington, DC 20515
                                                              2159 Rayburn House Office Building
Illinois           Congressman 7        Danny K. Davis        Washington, DC 20515
                                                              115 Cannon House Office Building
Illinois           Congressman 8        Raja Krishnamoorthi   Washington, DC 20515
                                                              2367 Rayburn House Office Building
Illinois           Congressman 9        Jan Schakowsky        Washington, DC 20515
                                                              300 Cannon House Office Building
Illinois           Congressman 10       Bradley Schneider     Washington, DC 20515
                                                              2366 Rayburn House Office Building
Illinois           Congressman 11       Bill Foster           Washington, DC 20515
                                                              1211 Longworth House Office Building,
Illinois           Congressman 12       Mike Bost             Washington, DC 20515
                                                              2079 Rayburn House Office Building
Illinois           Congressman 13       Rodney Davis          Washington, DC 20515
                                                              1130 Longworth House Office Building,
Illinois           Congressman 14       Lauren Underwood      Washington, DC 20515
                                                              1529 Longworth House Office Building,
Illinois           Congressman 15       Mary E. Miller        Washington, DC 20515
                                                              2245 Rayburn House Office Building
Illinois           Congressman 16       Adam Kinzinger        Washington, DC 20515
                                                              1233 Longworth House Office Building,
Illinois           Congressman 17       Cheri Bustos          Washington, DC 20515
       Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 10 of 25


                                                             1424 Longworth House Office Building,
Illinois          Congressman 18       Darin LaHood          Washington, DC 20515
                                                             200 W. Washington St., Rm. 206,
Indiana           Governor             Eric Holcomb          Indianapolis, IN 46204
                                                             200 West Washington St
                                                             Room 201
Indiana           Secretary of State   Holli Suillivan       Indianapolis, IN 46204
                                                             404 Russell Senate Office Building
Indiana           Senator 1            Mike Braun            Washington DC 20510
                                                             185 Dirksen Senate Office Building
Indiana           Senator 2            Todd Young            Washington DC 20510
                                                             1607 Longworth House Office Building,
Indiana           Congressman 1        Frank J. Mrvan        Washington, DC 20515
                                                             466 Cannon House Office Building
Indiana           Congressman 2        Jackie Walorski       Washington, DC 20515
                                                             1713 Longworth House Office Building,
Indiana           Congressman 3        Jim Banks             Washington, DC 20515
                                                             1314 Longworth House Office Building,
Indiana           Congressman 4        James Baird           Washington, DC 20515
                                                             1523 Longworth House Office Building,
Indiana           Congressman 5        Victoria Spartz       Washington, DC 20515
                                                             211 Cannon House Office Building
Indiana           Congressman 6        Greg Pence            Washington, DC 20515
                                                             2135 Rayburn House Office Building
Indiana           Congressman 7        André Carson          Washington, DC 20515
                                                             2313 Rayburn House Office Building
Indiana           Congressman 8        Larry Bucshon         Washington, DC 20515
                                                             1641 Longworth House Office Building,
Indiana           Congressman 9        Trey Hollingsworth    Washington, DC 20515
                                                             Office of the Governor
                                                             State Capitol
                                                             1007 East Grand Ave.
Iowa              Governor             Kim Reynolds          Des Moines, IA 50319
                                                             321 East 12th Street
Iowa              Secretary of State   Paul D. Pate          Des Moines, IA 50319
                                                             730 Hart Senate Office Building
Iowa              Senator 1            Joni Ernst            Washington DC 20510
                                                             135 Hart Senate Office Building
Iowa              Senator 2            Chuck Grassley        Washington DC 20510
                                                             1429 Longworth House Office Building,
Iowa              Congressman 1        Ashley Hinson         Washington, DC 20515
                                       Mariannette Miller-   1716 Longworth House Office Building,
Iowa              Congressman 2        Meeks                 Washington, DC 20515
                                                             1034 Longworth House Office Building,
Iowa              Congressman 3        Cynthia Axne          Washington, DC 20515
                                                             1440 Longworth House Office Building,
Iowa              Congressman 4        Randy Feenstra        Washington, DC 20515
                                                             B33 Russell Senate Office Building
Kansas            Senator 1            Roger Marshall        Washington DC 20510
                                                             521 Dirksen Senate Office Building
Kansas            Senator 2            Jerry Moran           Washington DC 20510
    Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 11 of 25


                                                       522 Cannon House Office Building
Kansas         Congressman 1        Tracey Mann        Washington, DC 20515
                                                       1630 Longworth House Office Building,
Kansas         Congressman 2        Jake LaTurner      Washington, DC 20515
                                                       1541 Longworth House Office Building,
Kansas         Congressman 3        Sharice Davids     Washington, DC 20515
                                                       2411 Rayburn House Office Building
Kansas         Congressman 4        Ron Estes          Washington, DC 20515
                                                       700 Capitol Avenue, Suite 100
Kentucky       Governor             Andy Beshear       Frankfort, Kentucky 40601
                                                       700 Capital Avenue
                                                       Suite 152
Kentucky       Secretary of State   Sara W. Mahan      Frankfort, KY 40601
                                                       317 Russell Senate Office Building
Kentucky       Senator 1            Mitch McConnell    Washington DC 20510
                                                       167 Russell Senate Office Building
Kentucky       Senator 2            Rand Paul          Washington DC 20510
                                                       2410 Rayburn House Office Building
Kentucky       Congressman 1        James Comer        Washington, DC 20515
                                                       2434 Rayburn House Office Building
Kentucky       Congressman 2        S. Brett Guthrie   Washington, DC 20515
                                                       402 Cannon House Office Building
Kentucky       Congressman 3        John A. Yarmuth    Washington, DC 20515
                                                       2453 Rayburn House Office Building
Kentucky       Congressman 4        Thomas Massie      Washington, DC 20515
                                                       2406 Rayburn House Office Building
Kentucky       Congressman 5        Harold Rogers      Washington, DC 20515
                                                       2430 Rayburn House Office Building
Kentucky       Congressman 6        Andy Barr          Washington, DC 20515
                                                       Office of the Governor
                                                       PO Box 94004
Louisiana      Governor             John Bel Edwards   Baton Rouge, LA 70804
                                                       8585 Archives Avenue
Louisiana      Secretary of State   R. Kyle Ardoin     Baton Rouge, LA 70809
                                                       520 Hart Senate Office Building
Louisiana      Senator 1            Bill Cassidy       Washington DC 20510
                                                       416 Russell Senate Office Building
Louisiana      Senator 2            John Kennedy       Washington DC 20510
                                                       2049 Rayburn House Office Building
Louisiana      Congressman 1        Steve Scalise      Washington, DC 20515
Louisiana      Congressman 2        Vacant
                                                       572 Cannon House Office Building
Louisiana      Congressman 3        Clay Higgins       Washington, DC 20515
                                                       568 Cannon House Office Building
Louisiana      Congressman 4        Mike Johnson       Washington, DC 20515
Louisiana      Congressman 5        Vacant
                                                       2402 Rayburn House Office Building
Louisiana      Congressman 6        Garret Graves      Washington, DC 20515
                                                       Governor Janet Mills
                                                       1 State House Station
Maine          Governor             Janet T. Mills     Augusta, ME 04333
    Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 12 of 25


                                                              148 State House Station
Maine           Secretary of State   Shenna Bellows           Augustus, Maine 04333-0148
                                                              413 Dirksen Senate Office Building
Maine           Senator 1            Susan M. Collins         Washington DC 20510
                                                              133 Hart Senate Office Building
Maine           Senator 2            Angus S. King, Jr.       Washington DC 20510
                                                              2162 Rayburn House Office Building
Maine           Congressman 1        Chellie Pingree          Washington, DC 20515
                                                              1222 Longworth House Office Building,
Maine           Congressman 2        Jared Golden             Washington, DC 20515
Maryland        Governor             Larry Hogan              100 State Circle, Annapolis, MD 21401
                                                              16 Francis Street
Maryland        Secretary of State   John C. Wobensmith       Annapolis, MD 21401
                                                              509 Hart Senate Office Building
Maryland        Senator 1            Benjamin L. Cardin       Washington DC 20510
                                                              110 Hart Senate Office Building
Maryland        Senator 2            Chris Van Hollen         Washington DC 20510
                                                              2334 Rayburn House Office Building
Maryland        Congressman 1        Andy Harris              Washington, DC 20515
                                     C. A. Dutch              2206 Rayburn House Office Building
Maryland        Congressman 2        Ruppersberger            Washington, DC 20515
                                                              2370 Rayburn House Office Building
Maryland        Congressman 3        John P. Sarbanes         Washington, DC 20515
                                                              1323 Longworth House Office Building,
Maryland        Congressman 4        Anthony Brown            Washington, DC 20515
                                                              1705 Longworth House Office Building,
Maryland        Congressman 5        Steny H. Hoyer           Washington, DC 20515
                                                              1110 Longworth House Office Building,
Maryland        Congressman 6        David Trone              Washington, DC 20515
                                                              2263 Rayburn House Office Building
Maryland        Congressman 7        Kweisi Mfume             Washington, DC 20515
                                                              2242 Rayburn House Office Building
Maryland        Congressman 8        Jamie Raskin             Washington, DC 20515
                                                              Governor Charlie Baker's Office of
                                                              Constituent Services
                                                              Massachusetts State House, 24 Beacon
                                                              St.
                                                              Office of the Governor, Room 280
Massachusetts   Governor             Charlie Baker            Boston, MA 02133
                                                              Secretary of the Commonwealth of
                                                              Massachusetts                  Citizen
                                                              Information Service
                                                              McCormack Building
                                                              One Ashburton Place, Room 1611
Massachusetts   Secretary of State   William Francis Galvin   Boston, MA 02108-1512
                                                              255 Dirksen Senate Office Building
Massachusetts   Senator 1            Edward J. Markey         Washington DC 20510
                                                              309 Hart Senate Office Building
Massachusetts   Senator 2            Elizabeth Warren         Washington DC 20510
                                                              372 Cannon House Office Building
Massachusetts   Congressman 1        Richard E. Neal          Washington, DC 20515
                                                              370 Cannon House Office Building
Massachusetts   Congressman 2        James McGovern           Washington, DC 20515
    Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 13 of 25


                                                        2439 Rayburn House Office Building
Massachusetts   Congressman 3        Lori Trahan        Washington, DC 20515
                                                        1524 Longworth House Office Building,
Massachusetts   Congressman 4        Jake Auchincloss   Washington, DC 20515
                                                        2448 Rayburn House Office Building
Massachusetts   Congressman 5        Katherine Clark    Washington, DC 20515
                                                        1127 Longworth House Office Building,
Massachusetts   Congressman 6        Seth Moulton       Washington, DC 20515
                                                        1108 Longworth House Office Building,
Massachusetts   Congressman 7        Ayanna Pressley    Washington, DC 20515
                                                        2109 Rayburn House Office Building
Massachusetts   Congressman 8        Stephen F. Lynch   Washington, DC 20515
                                                        2351 Rayburn House Office Building
Massachusetts   Congressman 9        William Keating    Washington, DC 20515
                                                        Governor Gretchen Whitmer
                                                        P.O. Box 30013
Michigan        Governor             Gretchen Whitmer   Lansing, Michigan 48909
                                                        430 W. Allegan Street
                                                        Richard H. Austin Bldg -4th floor
Michigan        Secretary of State   Jocelyn Benson     Lansing, MI 48918
                                                        724 Hart Senate Office Building
Michigan        Senator 1            Gary C. Peters     Washington DC 20510
                                                        731 Hart Senate Office Building
Michigan        Senator 2            Debbie Stabenow    Washington DC 20510
                                                        566 Cannon House Office Building
Michigan        Congressman 1        Jack Bergman       Washington, DC 20515
                                                        2232 Rayburn House Office Building
Michigan        Congressman 2        Bill Huizenga      Washington, DC 20515
                                                        1508 Longworth House Office Building,
Michigan        Congressman 3        Peter Meijer       Washington, DC 20515
                                                        117 Cannon House Office Building
Michigan        Congressman 4        John Moolenaar     Washington, DC 20515
                                                        200 Cannon House Office Building
Michigan        Congressman 5        Daniel Kildee      Washington, DC 20515
                                                        2183 Rayburn House Office Building
Michigan        Congressman 6        Fred Upton         Washington, DC 20515
                                                        2266 Rayburn House Office Building
Michigan        Congressman 7        Tim Walberg        Washington, DC 20515
                                                        1210 Longworth House Office Building,
Michigan        Congressman 8        Elissa Slotkin     Washington, DC 20515
                                                        312 Cannon House Office Building
Michigan        Congressman 9        Andy Levin         Washington, DC 20515
                                                        218 Cannon House Office Building
Michigan        Congressman 10       Lisa C. McClain    Washington, DC 20515
                                                        1510 Longworth House Office Building,
Michigan        Congressman 11       Haley Stevens      Washington, DC 20515
                                                        116 Cannon House Office Building
Michigan        Congressman 12       Debbie Dingell     Washington, DC 20515
                                                        1628 Longworth House Office Building,
Michigan        Congressman 13       Rashida Tlaib      Washington, DC 20515
                                                        2463 Rayburn House Office Building
Michigan        Congressman 14       Brenda Lawrence    Washington, DC 20515
     Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 14 of 25


                                                          130 State Capitol
                                                          75 Rev Dr. Martin Luther King Jr. Blvd.
Minnesota       Governor             Tim Walz             St. Paul, MN 55155
                                                          Office of the Secretary of State
                                                          Retirement Systems of Minnesota Bldg
                                                          60 Empire Drive, Suite 100
Minnesota       Secretary of State   Steve Simon          St.. Paul, MN 55103
                                                          425 Dirksen Senate Office Building
Minnesota       Senator 1            Amy Klobuchar        Washington DC 20510
                                                          720 Hart Senate Office Building
Minnesota       Senator 2            Tina Smith           Washington DC 20510
                                                          1433 Longworth House Office Building,
Minnesota       Congressman 1        Jim Hagedorn         Washington, DC 20515
                                                          2442 Rayburn House Office Building
Minnesota       Congressman 2        Angie Craig          Washington, DC 20515
                                                          2452 Rayburn House Office Building
Minnesota       Congressman 3        Dean Phillips        Washington, DC 20515
                                                          2256 Rayburn House Office Building
Minnesota       Congressman 4        Betty McCollum       Washington, DC 20515
                                                          1730 Longworth House Office Building,
Minnesota       Congressman 5        Ilhan Omar           Washington, DC 20515
                                                          315 Cannon House Office Building
Minnesota       Congressman 6        Tom Emmer            Washington, DC 20515
                                                          1237 Longworth House Office Building,
Minnesota       Congressman 7        Michelle Fischbach   Washington, DC 20515
                                                          461 Cannon House Office Building
Minnesota       Congressman 8        Pete Stauber         Washington, DC 20515
                                                          P.O. Box 139,
Mississippi     Governor             Tate Reeves          Jackson, MS 39205
                                                          400 High Street, Room 105
                                                          New Capitol Bldg
Mississippi     Secretary of State   Michael Watson       Jackson, MS 39201
                                                          702 Hart Senate Office Building
Mississippi     Senator 1            Cindy Hyde-Smith     Washington DC 20510
                                                          555 Dirksen Senate Office Building
Mississippi     Senator 2            Roger F. Wicker      Washington DC 20510
                                                          2243 Rayburn House Office Building
Mississippi     Congressman 1        Trent Kelly          Washington, DC 20515
                                                          2466 Rayburn House Office Building
Mississippi     Congressman 2        Bennie G. Thompson   Washington, DC 20515
                                                          418 Cannon House Office Building
Mississippi     Congressman 3        Michael Guest        Washington, DC 20515
                                                          2349 Rayburn House Office Building
Mississippi     Congressman 4        Steven Palazzo       Washington, DC 20515
                                                          Office of Governor Michael L. Parson
                                                          P.O. Box 720
Missouri        Governor             Michael L. Parson    Jefferson City, MO 65102
                                                          600 West Main Street, Room 322
Missouri        Secretary of State   John R Ashcroft      Jefferson City, MO 65101
                                                          260 Russell Senate Office Building
Missouri        Senator 1            Roy Blunt            Washington DC 20510
    Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 15 of 25


                                                           212 Russell Senate Office Building
Missouri       Senator 2            Josh Hawley            Washington DC 20510
                                                           563 Cannon House Office Building
Missouri       Congressman 1        Cori Bush              Washington, DC 20515
                                                           2350 Rayburn House Office Building
Missouri       Congressman 2        Ann Wagner             Washington, DC 20515
                                                           2230 Rayburn House Office Building
Missouri       Congressman 3        Blaine Luetkemeyer     Washington, DC 20515
                                                           2235 Rayburn House Office Building
Missouri       Congressman 4        Vicky Hartzler         Washington, DC 20515
                                                           2335 Rayburn House Office Building
Missouri       Congressman 5        Emanuel Cleaver        Washington, DC 20515
                                                           1135 Longworth House Office Building,
Missouri       Congressman 6        Sam Graves             Washington, DC 20515
                                                           2454 Rayburn House Office Building
Missouri       Congressman 7        Billy Long             Washington, DC 20515
                                                           2418 Rayburn House Office Building
Missouri       Congressman 8        Jason Smith            Washington, DC 20515
                                                           Office of the Governor
                                                           PO Box 200801
Montana        Governor             Greg Gianforte         Helena, MT 59620-0801
                                                           Secretary of State
                                                           Capitol Bldg Room 260             Helena,
Montana        Secretary of State   Christi Jacobsen       MT 59620-2801
                                                           320 Hart Senate Office Building
Montana        Senator 1            Steve Daines           Washington DC 20510
                                                           311 Hart Senate Office Building
Montana        Senator 2            Jon Tester             Washington DC 20510
                                                           1037 Longworth House Office Building,
Montana        Congressman 1        Matthew M. Rosendale   Washington, DC 20515
                                                           P.O. Box 94848
Nebraska       Governor             Pete Ricketts          Lincoln, NE 68509-4848
                                                           Capitol Office
                                                           1445 K Street, Suite 2300
Nebraska       Secretary of State   John A. Gale           Lincoln, NE 68509
                                                           454 Russell Senate Office Building
Nebraska       Senator 1            Deb Fischer            Washington DC 20510
                                                           107 Russell Senate Office Building
Nebraska       Senator 2            Ben Sasse              Washington DC 20510
                                                           1514 Longworth House Office Building,
Nebraska       Congressman 1        Jeff Fortenberry       Washington, DC 20515
                                                           1024 Longworth House Office Building,
Nebraska       Congressman 2        Don Bacon              Washington, DC 20515
                                                           502 Cannon House Office Building
Nebraska       Congressman 3        Adrian Smith           Washington, DC 20515
                                                           State Capitol Building
                                                           101 N. Carson Street
Nevada         Governor             Steve Sisolak          Carson City, NV 89701
                                                           State Capitol Building
                                                           101 N. Carson Street, Suite 3
Nevada         Secretary of State   Barbara K. Cegavske    Carson City, NV 89701
    Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 16 of 25


                                                              313 Hart Senate Office Building
Nevada          Senator 1            Catherine Cortez Masto   Washington DC 20510
                                                              713 Hart Senate Office Building
Nevada          Senator 2            Jacky Rosen              Washington DC 20510
                                                              2464 Rayburn House Office Building
Nevada          Congressman 1        Dina Titus               Washington, DC 20515
                                                              104 Cannon House Office Building
Nevada          Congressman 2        Mark Amodei              Washington, DC 20515
                                                              365 Cannon House Office Building
Nevada          Congressman 3        Susie Lee                Washington, DC 20515
                                                              562 Cannon House Office Building
Nevada          Congressman 4        Steven Horsford          Washington, DC 20515
                                                              324 Hart Senate Office Building
New Hampshire   Senator 1            Margaret Wood Hassan     Washington DC 20510
                                                              506 Hart Senate Office Building
New Hampshire   Senator 2            Jeanne Shaheen           Washington DC 20510
                                                              319 Cannon House Office Building
New Hampshire   Congressman 1        Chris Pappas             Washington, DC 20515
                                                              320 Cannon House Office Building
New Hampshire   Congressman 2        Ann Kuster               Washington, DC 20515
                                                              Office of Governor PO Box 001
New Jersey      Governor             Phil Murphy              Trenton, NJ 08625
                                                              225 West State Street,
                                                              2nd Floor
New Jersey      Secretary of State   Tahesha Way              Trenton, NJ 08625
                                                              717 Hart Senate Office Building
New Jersey      Senator 1            Cory A. Booker           Washington DC 20510
                                                              528 Hart Senate Office Building
New Jersey      Senator 2            Robert Menendez          Washington DC 20510
                                                              2427 Rayburn House Office Building
New Jersey      Congressman 1        Donald Norcross          Washington, DC 20515
                                                              2447 Rayburn House Office Building
New Jersey      Congressman 2        Jefferson Van Drew       Washington, DC 20515
                                                              2444 Rayburn House Office Building
New Jersey      Congressman 3        Andy Kim                 Washington, DC 20515
                                                              2373 Rayburn House Office Building
New Jersey      Congressman 4        Chris Smith              Washington, DC 20515
                                                              203 Cannon House Office Building
New Jersey      Congressman 5        Josh Gottheimer          Washington, DC 20515
                                                              2107 Rayburn House Office Building
New Jersey      Congressman 6        Frank Pallone Jr.        Washington, DC 20515
                                                              1318 Longworth House Office Building,
New Jersey      Congressman 7        Tom Malinowski           Washington, DC 20515
                                                              2268 Rayburn House Office Building
New Jersey      Congressman 8        Albio Sires              Washington, DC 20515
                                                              2409 Rayburn House Office Building
New Jersey      Congressman 9        Bill Pascrell Jr.        Washington, DC 20515
                                                              106 Cannon House Office Building
New Jersey      Congressman 10       Donald Payne Jr.         Washington, DC 20515
                                                              1414 Longworth House Office Building,
New Jersey      Congressman 11       Mikie Sherrill           Washington, DC 20515
    Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 17 of 25


                                                          168 Cannon House Office Building
New Jersey     Congressman 12       Bonnie Watson Coleman Washington, DC 20515
                                                             490 Old Santa Fe Trail Room 400
New Mexico     Governor             Michelle Lujan Grisham   Santa Fe, NM 87501
                                                             325 Don Gaspar, Suite 300
New Mexico     Secretary of State   Maggie Toulouse Oliver   Santa Fe, NM 87501
                                                             303 Hart Senate Office Building
New Mexico     Senator 1            Martin Heinrich          Washington DC 20510
                                                             B40C Dirksen Senate Office Building
New Mexico     Senator 2            Ben Ray Luján            Washington DC 20510
New Mexico     Congressman 1        Vacant
                                                             1305 Longworth House Office Building,
New Mexico     Congressman 2        Yvette Herrell           Washington, DC 20515
                                                           1432 Longworth House Office Building,
New Mexico     Congressman 3        Teresa Leger Fernandez Washington, DC 20515
                                                             The Honorable Andrew M. Cuomo
                                                             Governor of New York State
                                                             NYS State Capitol Building
New York       Governor             Andrew M. Cuomo          Albany, NY 12224
                                                             One Commerce Plaza
                                                             99 Washington Ave
New York       Secretary of State   Rossana Rosado           New Albany, NY 12231-0001
                                                             478 Russell Senate Office Building
New York       Senator 1            Kirsten E. Gillibrand    Washington DC 20510
                                                             322 Hart Senate Office Building
New York       Senator 2            Charles E. Schumer       Washington DC 20510
                                                             2441 Rayburn House Office Building
New York       Congressman 1        Lee Zeldin               Washington, DC 20515
                                                             1516 Longworth House Office Building,
New York       Congressman 2        Andrew R. Garbarino      Washington, DC 20515
                                                             407 Cannon House Office Building
New York       Congressman 3        Thomas Suozzi            Washington, DC 20515
                                                             2435 Rayburn House Office Building
New York       Congressman 4        Kathleen Rice            Washington, DC 20515
                                                             2310 Rayburn House Office Building
New York       Congressman 5        Gregory W. Meeks         Washington, DC 20515
                                                             2209 Rayburn House Office Building
New York       Congressman 6        Grace Meng               Washington, DC 20515
                                                             2302 Rayburn House Office Building
New York       Congressman 7        Nydia M. Velázquez       Washington, DC 20515
                                                             2433 Rayburn House Office Building
New York       Congressman 8        Hakeem Jeffries          Washington, DC 20515
                                                             2058 Rayburn House Office Building
New York       Congressman 9        Yvette D. Clarke         Washington, DC 20515
                                                             2132 Rayburn House Office Building
New York       Congressman 10       Jerrold Nadler           Washington, DC 20515
                                                             417 Cannon House Office Building
New York       Congressman 11       Nicole Malliotakis       Washington, DC 20515
                                                             2308 Rayburn House Office Building
New York       Congressman 12       Carolyn Maloney          Washington, DC 20515
                                                             2332 Rayburn House Office Building
New York       Congressman 13       Adriano Espaillat        Washington, DC 20515
    Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 18 of 25


                                      Alexandria Ocasio-     216 Cannon House Office Building
New York         Congressman 14       Cortez                 Washington, DC 20515
                                                             317 Cannon House Office Building
New York         Congressman 15       Ritchie Torres         Washington, DC 20515
                                                             1605 Longworth House Office Building,
New York         Congressman 16       Jamaal Bowman          Washington, DC 20515
                                                             1017 Longworth House Office Building,
New York         Congressman 17       Mondaire Jones         Washington, DC 20515
                                                             464 Cannon House Office Building
New York         Congressman 18       Sean Patrick Maloney   Washington, DC 20515
                                                             1007 Longworth House Office Building,
New York         Congressman 19       Antonio Delgado        Washington, DC 20515
                                                             2369 Rayburn House Office Building
New York         Congressman 20       Paul D. Tonko          Washington, DC 20515
                                                             2211 Rayburn House Office Building
New York         Congressman 21       Elise Stefanik         Washington, DC 20515
                                                             1410 Longworth House Office Building,
New York         Congressman 22       Claudia Tenney         Washington, DC 20515
                                                             1203 Longworth House Office Building,
New York         Congressman 23       Tom Reed               Washington, DC 20515
                                                             2428 Rayburn House Office Building
New York         Congressman 24       John Katko             Washington, DC 20515
                                                             1317 Longworth House Office Building,
New York         Congressman 25       Joseph Morelle         Washington, DC 20515
                                                             2459 Rayburn House Office Building
New York         Congressman 26       Brian Higgins          Washington, DC 20515
                                                             214 Cannon House Office Building
New York         Congressman 27       Chris Jacobs           Washington, DC 20515
                                                             20301 Mail Service Center
North Carolina   Governor             Roy Cooper             Raleigh, NC 27699-0301
                                                             2 South Salisbury Steet
North Carolina   Secretary of State   Elaine F. Marshall     Raleigh, NC 27601-2903
                                                             217 Russell Senate Office Building
North Carolina   Senator 1            Richard Burr           Washington DC 20510
                                                             113 Dirksen Senate Office Building
North Carolina   Senator 2            Thom Tillis            Washington DC 20510
                                                             2080 Rayburn House Office Building
North Carolina   Congressman 1        G.K. Butterfield       Washington, DC 20515
                                                             1208 Longworth House Office Building,
North Carolina   Congressman 2        Deborah K. Ross        Washington, DC 20515
                                                             313 Cannon House Office Building
North Carolina   Congressman 3        Gregory Francis Murphy Washington, DC 20515
                                                             2108 Rayburn House Office Building
North Carolina   Congressman 4        David Price            Washington, DC 20515
                                                             2462 Rayburn House Office Building
North Carolina   Congressman 5        Virginia Foxx          Washington, DC 20515
                                                             415 Cannon House Office Building
North Carolina   Congressman 6        Kathy E. Manning       Washington, DC 20515
                                                             2333 Rayburn House Office Building
North Carolina   Congressman 7        David Rouzer           Washington, DC 20515
                                                             2112 Rayburn House Office Building
North Carolina   Congressman 8        Richard Hudson         Washington, DC 20515
       Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 19 of 25


                                                            1207 Longworth House Office Building,
North Carolina    Congressman 9        Dan Bishop           Washington, DC 20515
                                                            2004 Rayburn House Office Building
North Carolina    Congressman 10       Patrick T. McHenry   Washington, DC 20515
                                                            102 Cannon House Office Building
North Carolina    Congressman 11       Madison Cawthorn     Washington, DC 20515
                                                            2436 Rayburn House Office Building
North Carolina    Congressman 12       Alma Adams           Washington, DC 20515
                                                            103 Cannon House Office Building
North Carolina    Congressman 13       Ted Budd             Washington, DC 20515
                                                            600 East Boulevard Avenue Bismarck,
North Dakota      Governor             Doug Burgum          ND 58505-0100
                                                            600 East Boulevard Ave, Dept 108
North Dakota      Secretary of State   Al Jaeger            Bismarck, ND 58505=0500
                                                            330 Hart Senate Office Building
North Dakota      Senator 1            Kevin Cramer         Washington DC 20510
                                                            338 Russell Senate Office Building
North Dakota      Senator 2            John Hoeven          Washington DC 20510
                                                            1740 Longworth House Office Building,
North Dakota      Congressman 1        Kelly Armstrong      Washington, DC 20515
                                                            503 Hart Senate Office Building
Ohio              Senator 1            Sherrod Brown        Washington DC 20510
                                                            448 Russell Senate Office Building
Ohio              Senator 2            Rob Portman          Washington DC 20510
                                                            2408 Rayburn House Office Building
Ohio              Congressman 1        Steve Chabot         Washington, DC 20515
                                                            2419 Rayburn House Office Building
Ohio              Congressman 2        Brad Wenstrup        Washington, DC 20515
                                                            2303 Rayburn House Office Building
Ohio              Congressman 3        Joyce Beatty         Washington, DC 20515
                                                            2056 Rayburn House Office Building
Ohio              Congressman 4        Jim Jordan           Washington, DC 20515
                                                            2467 Rayburn House Office Building
Ohio              Congressman 5        Robert E. Latta      Washington, DC 20515
                                                            2336 Rayburn House Office Building
Ohio              Congressman 6        Bill Johnson         Washington, DC 20515
                                                            2217 Rayburn House Office Building
Ohio              Congressman 7        Bob Gibbs            Washington, DC 20515
                                                            2113 Rayburn House Office Building
Ohio              Congressman 8        Warren Davidson      Washington, DC 20515
                                                            2186 Rayburn House Office Building
Ohio              Congressman 9        Marcy Kaptur         Washington, DC 20515
                                                            2082 Rayburn House Office Building
Ohio              Congressman 10       Michael Turner       Washington, DC 20515
Ohio              Congressman 11       Vacant
                                                            2429 Rayburn House Office Building
Ohio              Congressman 12       Troy Balderson       Washington, DC 20515
                                                            1126 Longworth House Office Building,
Ohio              Congressman 13       Tim Ryan             Washington, DC 20515
                                                            2065 Rayburn House Office Building
Ohio              Congressman 14       David Joyce          Washington, DC 20515
       Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 20 of 25


                                                                2234 Rayburn House Office Building
Ohio              Congressman 15       Steve Stivers            Washington, DC 20515
                                                                2458 Rayburn House Office Building
Ohio              Congressman 16       Anthony Gonzalez         Washington, DC 20515
                                                                The Honorable J. Kevin Stitt
                                                                Governor, State of Oklahoma
                                                                Oklahoma State Capitol
                                                                2300 N Lincoln Blvd.
Oklahoma          Governor             Kevin Stitt              Oklahoma City, Oklahoma 73105
                                                                421 NW 13th St, Suite 210/220
Oaklahoma         Secretary of State   Brian Bingman            Oklahoma City, OK 73103
                                                                205 Russell Senate Office Building
Oklahoma          Senator 1            James M. Inhofe          Washington DC 20510
                                                                316 Hart Senate Office Building
Oklahoma          Senator 2            James Lankford           Washington DC 20510
                                                                1019 Longworth House Office Building,
Oklahoma          Congressman 1        Kevin Hern               Washington, DC 20515
                                                                2421 Rayburn House Office Building
Oklahoma          Congressman 2        Markwayne Mullin         Washington, DC 20515
                                                                2405 Rayburn House Office Building
Oklahoma          Congressman 3        Frank Lucas              Washington, DC 20515
                                                                2207 Rayburn House Office Building
Oklahoma          Congressman 4        Tom Cole                 Washington, DC 20515
                                                                1223 Longworth House Office Building,
Oklahoma          Congressman 5        Stephanie I. Bice        Washington, DC 20515
                                                                Office of the Governor
                                                                900 Court Street, Suite 254
Oregon            Governor             Kate Brown               Salem, OR 97301-4047
                                                                900 Court St NE Capirtol Room 136
Oregon            Secretary of State   Shemia Fagan             Salem, OR 97310
                                                                531 Hart Senate Office Building
Oregon            Senator 1            Jeff Merkley             Washington DC 20510
                                                                221 Dirksen Senate Office Building
Oregon            Senator 2            Ron Wyden                Washington DC 20510
                                                                2231 Rayburn House Office Building
Oregon            Congressman 1        Suzanne Bonamici         Washington, DC 20515
                                                                1239 Longworth House Office Building,
Oregon            Congressman 2        Cliff Bentz              Washington, DC 20515
                                                                1111 Longworth House Office Building,
Oregon            Congressman 3        Earl Blumenauer          Washington, DC 20515
                                                                2134 Rayburn House Office Building
Oregon            Congressman 4        Peter DeFazio            Washington, DC 20515
                                                                2431 Rayburn House Office Building
Oregon            Congressman 5        Kurt Schrader            Washington, DC 20515
                                                                Office of the Governor
                                                                508 Main Capitol Building
Pennsylvania      Governor             Tom Wolf                 Harrisburg, PA 17120
                                                                302 North Office Building, 401 North St.
Pennsylvania      Secretary of State   Veronica Degraffenreid   Harrisburg, PA 17120
                                                                393 Russell Senate Office Building
Pennsylvania      Senator 1            Robert P. Casey, Jr      Washington DC 20510
    Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 21 of 25


                                                         455 Dirksen Senate Office Building
Pennsylvania   Senator 2            Patrick J. Toomey    Washington DC 20510
                                                         271 Cannon House Office Building
Pennsylvania   Congressman 1        Brian Fitzpatrick    Washington, DC 20515
                                                         1133 Longworth House Office Building,
Pennsylvania   Congressman 2        Brendan Boyle        Washington, DC 20515
                                                         1105 Longworth House Office Building,
Pennsylvania   Congressman 3        Dwight Evans         Washington, DC 20515
                                                         120 Cannon House Office Building
Pennsylvania   Congressman 4        Madeleine Dean       Washington, DC 20515
                                                         1227 Longworth House Office Building,
Pennsylvania   Congressman 5        Mary Gay Scanlon     Washington, DC 20515
                                                         1218 Longworth House Office Building,
Pennsylvania   Congressman 6        Chrissy Houlahan     Washington, DC 20515
                                                         1027 Longworth House Office Building,
Pennsylvania   Congressman 7        Susan Wild           Washington, DC 20515
                                                         2102 Rayburn House Office Building
Pennsylvania   Congressman 8        Matt Cartwright      Washington, DC 20515
                                                         414 Cannon House Office Building
Pennsylvania   Congressman 9        Daniel Meuser        Washington, DC 20515
                                                         2160 Rayburn House Office Building
Pennsylvania   Congressman 10       Scott Perry          Washington, DC 20515
                                                         302 Cannon House Office Building
Pennsylvania   Congressman 11       Lloyd Smucker        Washington, DC 20515
                                                         1717 Longworth House Office Building,
Pennsylvania   Congressman 12       Fred Keller          Washington, DC 20515
                                                         1221 Longworth House Office Building,
Pennsylvania   Congressman 13       John Joyce           Washington, DC 20515
                                                         409 Cannon House Office Building
Pennsylvania   Congressman 14       Guy Reschenthaler    Washington, DC 20515
                                                         400 Cannon House Office Building
Pennsylvania   Congressman 15       Glenn Thompson       Washington, DC 20515
                                                         1707 Longworth House Office Building,
Pennsylvania   Congressman 16       Mike Kelly           Washington, DC 20515
                                                         1224 Longworth House Office Building,
Pennsylvania   Congressman 17       Conor Lamb           Washington, DC 20515
                                                         270 Cannon House Office Building
Pennsylvania   Congressman 18       Michael Doyle        Washington, DC 20515
                                                         Office of the Governor
                                                         82 Smith Street
Rhode Island   Governor             Daniel J. McKee      Providence, RI 02903
                                                         148 West River Street Providence, RI
Rhode Island   Secretary of State   Nellie M. Gorbea     02904
                                                         728 Hart Senate Office Building
Rhode Island   Senator 1            Jack Reed            Washington DC 20510
                                                         530 Hart Senate Office Building
Rhode Island   Senator 2            Sheldon Whitehouse   Washington DC 20510
                                                         2233 Rayburn House Office Building
Rhode Island   Congressman 1        David Cicilline      Washington, DC 20515
                                                         2077 Rayburn House Office Building
Rhode Island   Congressman 2        Jim Langevin         Washington, DC 20515
    Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 22 of 25


                                                          The Honorable Henry McMaster
                                                          State House
                                                          1100 Gervais Street
South Carolina   Governor             Henry McMaster      Columbia, South Carolina 29201
                                                          1205 Pendleton Street Suite 525
South Carolina   Secretary of State   Mark Hammond        Columbia, SC 29201
                                                          290 Russell Senate Office Building
South Carolina   Senator 1            Lindsey Graham      Washington DC 20510
                                                          104 Hart Senate Office Building
South Carolina   Senator 2            Tim Scott           Washington DC 20510
                                                          212 Cannon House Office Building
South Carolina   Congressman 1        Nancy Mace          Washington, DC 20515
                                                          1436 Longworth House Office Building,
South Carolina   Congressman 2        Joe Wilson          Washington, DC 20515
                                                          2229 Rayburn House Office Building
South Carolina   Congressman 3        Jeff Duncan         Washington, DC 20515
                                                          267 Cannon House Office Building
South Carolina   Congressman 4        William Timmons     Washington, DC 20515
                                                          569 Cannon House Office Building
South Carolina   Congressman 5        Ralph Norman        Washington, DC 20515
                                                          274 Cannon House Office Building
South Carolina   Congressman 6        James E. Clyburn    Washington, DC 20515
                                                          460 Cannon House Office Building
South Carolina   Congressman 7        Tom Rice            Washington, DC 20515
                                                          500 East Capitol Avenue Pierre, SD
South Dakota     Governor             Kristi Noem         57501
                                                          500 East Capitol Avenue Ste 204 Pierre,
South Dakota     Secretary of State   Steve Barnett       SD 57501
                                                          502 Hart Senate Office Building
South Dakota     Senator 1            Mike Rounds         Washington DC 20510
                                                          511 Dirksen Senate Office Building
South Dakota     Senator 2            John Thune          Washington DC 20510
                                                          1714 Longworth House Office Building,
South Dakota     Congressman 1        Dusty Johnson       Washington, DC 20515
                                                          State Capitol, 1st Floor
                                                          600 Dr. Martin L. King, Jr. Blvd.
Tennessee        Governor             Bill Lee            Nashville, TN 37243
Tennessee        Secretary of State   Tre Hargett         State Capitol, Nashville, TN 37243
                                                          357 Dirksen Senate Office Building
Tennessee        Senator 1            Marsha Blackburn    Washington DC 20510
                                                          B11 Russell Senate Office Building
Tennessee        Senator 2            Bill Hagerty        Washington DC 20510
                                                          167 Cannon House Office Building
Tennessee        Congressman 1        Diana Harshbarger   Washington, DC 20515
                                                          1122 Longworth House Office Building,
Tennessee        Congressman 2        Tim Burchett        Washington, DC 20515
                                                          462 Cannon House Office Building
Tennessee        Congressman 3        Chuck Fleischmann   Washington, DC 20515
                                                          2304 Rayburn House Office Building
Tennessee        Congressman 4        Scott DesJarlais    Washington, DC 20515
                                                          1536 Longworth House Office Building,
Tennessee        Congressman 5        Jim Cooper          Washington, DC 20515
       Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 23 of 25


                                                            1124 Longworth House Office Building,
Tennessee         Congressman 6        John W. Rose         Washington, DC 20515
                                                            2446 Rayburn House Office Building
Tennessee         Congressman 7        Mark Green           Washington, DC 20515
                                                            560 Cannon House Office Building
Tennessee         Congressman 8        David Kustoff        Washington, DC 20515
                                                            2104 Rayburn House Office Building
Tennessee         Congressman 9        Steve Cohen          Washington, DC 20515
                                                            The Office of Gov. Spencer J. Cox
                                                            350 N. State Street, Suite 200
                                                            P.O. Box 142220
Utah              Governor             Spencer J. Cox       Salt Lake City, UT 84114-2220
                  Secretary of State   NONE
                                                            361A Russell Senate Office Building
Utah              Senator 1            Mike Lee             Washington DC 20510
                                                            354 Russell Senate Office Building
Utah              Senator 2            Mitt Romney          Washington DC 20510
                                                            1320 Longworth House Office Building,
Utah              Congressman 1        Blake D. Moore       Washington, DC 20515
                                                            166 Cannon House Office Building
Utah              Congressman 2        Chris Stewart        Washington, DC 20515
                                                            2400 Rayburn House Office Building
Utah              Congressman 3        John R. Curtis       Washington, DC 20515
                                                            1039 Longworth House Office Building,
Utah              Congressman 4        Burgess Owens        Washington, DC 20515
                                                            Office of Governor Phil Scott
                                                            109 State Street, Pavilion
Vermont           Governor             Phil Scott           Montpelier, VT 05609
Vermont           Secretary of State   James C Condos       128 State Street Montpelier, VT 05633
                                                            437 Russell Senate Office Building
Vermont           Senator 1            Patrick J. Leahy     Washington DC 20510
                                                            332 Dirksen Senate Office Building
Vermont           Senator 2            Bernard Sanders      Washington DC 20510
                                                            2187 Rayburn House Office Building
Vermont           Congressman 1        Peter Welch          Washington, DC 20515
                                                            P.O. Box 1475
Virginia          Governor             Ralph S. Northam     Richmond, VA 23218
                                                            1111 East Broad Street, 4th Floor
Virginia          Secretary of State   Kelly Thomasson      Richmond, VA 23219
                                                            231 Russell Senate Office Building
Virginia          Senator 1            Tim Kaine            Washington DC 20510
                                                            703 Hart Senate Office Building
Virginia          Senator 2            Mark R. Warner       Washington DC 20510
                                                            2055 Rayburn House Office Building
Virginia          Congressman 1        Robert J. Wittman    Washington, DC 20515
                                                            412 Cannon House Office Building
Virginia          Congressman 2        Elaine Luria         Washington, DC 20515
                                                            2328 Rayburn House Office Building
Virginia          Congressman 3        Robert C. Scott      Washington, DC 20515
                                                            314 Cannon House Office Building
Virginia          Congressman 4        A. Donald McEachin   Washington, DC 20515
     Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 24 of 25


                                                             1213 Longworth House Office Building,
Virginia        Congressman 5        Bob Good                Washington, DC 20515
                                                             2443 Rayburn House Office Building
Virginia        Congressman 6        Ben Cline               Washington, DC 20515
                                                             1431 Longworth House Office Building,
Virginia        Congressman 7        Abigail Spanberger      Washington, DC 20515
                                                             1119 Longworth House Office Building,
Virginia        Congressman 8        Don Beyer               Washington, DC 20515
                                                             2202 Rayburn House Office Building
Virginia        Congressman 9        Morgan Griffith         Washington, DC 20515
                                                             1217 Longworth House Office Building,
Virginia        Congressman 10       Jennifer Wexton         Washington, DC 20515
                                     Gerald E. "Gerry"       2238 Rayburn House Office Building
Virginia        Congressman 11       Connolly                Washington, DC 20515
                                                             Governor Jay Inslee
                                                             Office of the Governor
                                                             PO Box 40002
Washington      Governor             Jay Inslee              Olympia, WA 98504-0002
                                                             Washington SOS Legislative Building PO
Washington      Secretary of State   Km Wyman                Box 40220 Olympia, WA 98540
                                                             511 Hart Senate Office Building
Washington      Senator 1            Maria Cantwell          Washington DC 20510
                                                             154 Russell Senate Office Building
Washington      Senator 2            Patty Murray            Washington DC 20510
                                                             2330 Rayburn House Office Building
Washington      Congressman 1        Suzan DelBene           Washington, DC 20515
                                                             2163 Rayburn House Office Building
Washington      Congressman 2        Rick Larsen             Washington, DC 20515
                                                             2352 Rayburn House Office Building
Washington      Congressman 3        Jaime Herrera Beutler   Washington, DC 20515
                                                             504 Cannon House Office Building
Washington      Congressman 4        Dan Newhouse            Washington, DC 20515
                                                            1035 Longworth House Office Building,
Washington      Congressman 5        Cathy McMorris Rodgers Washington, DC 20515
                                                             2059 Rayburn House Office Building
Washington      Congressman 6        Derek Kilmer            Washington, DC 20515
                                                             2346 Rayburn House Office Building
Washington      Congressman 7        Pramila Jayapal         Washington, DC 20515
                                                             1123 Longworth House Office Building,
Washington      Congressman 8        Kim Schrier             Washington, DC 20515
                                                             2264 Rayburn House Office Building
Washington      Congressman 9        Adam Smith              Washington, DC 20515
                                                             1004 Longworth House Office Building,
Washington      Congressman 10       Marilyn Strickland      Washington, DC 20515
                                                             Office of the Governor
                                                             State Capitol, 1900 Kanawha Blvd. E
West Virginia   Governor             Jim Justice             Charleston, WV 25305
                                                             Office of the SOS State Captitol Building
West Virginia   Secretary of State   Mac Warner              Charleston, WV 25305
                                                             172 Russell Senate Office Building
West Virginia   Senator 1            Shelley Moore Capito    Washington DC 20510
     Case 6:21-cv-00162-ADA-JCM Document 171-1 Filed 06/27/21 Page 25 of 25


                                                          306 Hart Senate Office Building
West Virginia   Senator 2            Joe Manchin, III     Washington DC 20510
                                                          2239 Rayburn House Office Building
West Virginia   Congressman 1        David McKinley       Washington, DC 20515
                                                          2228 Rayburn House Office Building
West Virginia   Congressman 2        Alex Mooney          Washington, DC 20515
                                                          465 Cannon House Office Building
West Virginia   Congressman 3        Carol Miller         Washington, DC 20515
                                                          P.O. Box 7863
Wisconsin       Governor             Tony Evers           Madison, WI 53707
Wisconsin       Secretary of State   Doug La Follette     P.O. Box 7848, Madison, WI 53707-7848
                                                          709 Hart Senate Office Building
Wisconsin       Senator 1            Tammy Baldwin        Washington DC 20510
                                                          328 Hart Senate Office Building
Wisconsin       Senator 2            Ron Johnson          Washington DC 20510
                                                          1526 Longworth House Office Building,
Wisconsin       Congressman 1        Bryan Steil          Washington, DC 20515
                                                          1727 Longworth House Office Building,
Wisconsin       Congressman 2        Mark Pocan           Washington, DC 20515
                                                          1502 Longworth House Office Building,
Wisconsin       Congressman 3        Ron Kind             Washington, DC 20515
                                                          2252 Rayburn House Office Building
Wisconsin       Congressman 4        Gwen Moore           Washington, DC 20515
                                                          1507 Longworth House Office Building,
Wisconsin       Congressman 5        Scott Fitzgerald     Washington, DC 20515
                                                          1427 Longworth House Office Building,
Wisconsin       Congressman 6        Glenn Grothman       Washington, DC 20515
                                                          1719 Longworth House Office Building,
Wisconsin       Congressman 7        Thomas P. Tiffany    Washington, DC 20515
                                                          1230 Longworth House Office Building,
Wisconsin       Congressman 8        Mike Gallagher       Washington, DC 20515
                                                          Wyoming Governor Mark Gordon
                                                          State Capitol
                                                          200 West 24th Street
Wyoming         Governor             Mark Gordon          Cheyenne, WY 82002
                                                          Herschler Building East 122 West 25th
Wyoming         Secretary of State   Edward A. Buchanan   Street Suite 100 Cheyenne, WY 82002
                                                          307 Dirksen Senate Office Building
Wyoming         Senator 1            John Barrasso        Washington DC 20510
                                                          G12 Dirksen Senate Office Building
Wyoming         Senator 2            Cynthia M. Lummis    Washington DC 20510
                                                          416 Cannon House Office Building
Wyoming         Congressman 1        Liz Cheney           Washington, DC 20515
